DETAILED ACTION
This Office Action is in response to RCE filed 12-23-20.  Claims 1-25 are presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 5-25 are rejected under 35 USC 102(a)(2) as being anticipated by Che (US Patent Publication 2017/0353397 A1).
As per claim 1, Che discloses An apparatus comprising an offload computing protocol (OCP) enabled device comprising:
OCP extensions to an operating system to enable offloading of a computing task (paragraphs [0003-5, 0010-11], 

Client offloads an application for execution from the client to the server);

A proximity sensor to detect radio signals (paragraphs [0011, 0013-14, 0021], Nearby devices are determined);
A proximity locator to send electronic leash request through a radio transceiver to locate an OCP device to accept the computing task (paragraphs [0011, 0013-14, 0021], Client exchange messages with nearby server/devices to determine which has resources to execute the application); 

The electronic leash request being limited to devices that are paired with the apparatus and within a predetermined vicinity around the apparatus (paragraphs [0011, 0013-14, 0021], Client device locating a nearby (vicinity) desktop, server, tablet, another mobile device, game console, or any other IoT device (OCP enabled devices) through Bluetooth to perform a particular task);

An OCP bundle comprising code and data, wherein the OCP bundle is to be sent to the OCP device (paragraphs [0010-12, 0014-15, 0017]);

Wherein a radio transceiver used to communicate with the OCP device is selected based on, at least in part, an amount of power to be used to communicate with the OCP device (paragraphs [0010-11, 0013, 0017], Client selects to offloading based on metrics including bandwidth, latency, quality, performance, and power).

As per claim 2, Che discloses The apparatus of claim 1, comprising an OCP enabled Java virtual machine (JVM) to process a second computing task sent by another device (paragraph [0016]). 

As per claim 5, Che discloses The apparatus of claim 1, comprising an operating system/basic input- output system to call the OCP extensions (paragraph [0011]). 

As per claim 6, Che discloses The apparatus of claim 1, comprising a user interface to present OCP choices, calculation results, or control screens, or any combinations thereof (paragraph [0021]). 

As per claim 7, Che discloses The apparatus of claim 1, comprising an OCP stack, comprising a protocol stack that comprises OCP functionality (paragraph [0013]).25P67065 

As per claim 8, Che discloses The apparatus of claim 1, comprising a processor that performs six micro operations simultaneously, comprising four integer operations and two floating- point operations (paragraph [0021]). 



As per claim 10, Che discloses The apparatus of claim 1, comprising a processor that comprises a four core, eight thread symmetric multithreading building block (paragraph [0024]). 

As per claim 11, Che discloses The apparatus of claim 1, comprising a processor that comprises an eight core, sixteen thread symmetric multithreading building block (paragraph [0020]). 

As per claims 12, 21, Che discloses A method and non-transitory machine readable medium for offloading a computing task, comprising: 
Locating an offload computing protocol (OCP) capable device using a proximity sensor to detect radio signals, and a proximity locator to send an electronic leash request through a radio transceiver to locate OCP enabled devices in a predetermined vicinity (paragraphs [0011, 0013-14, 0021]);

The electronic leash request sent to a plurality of OCP enabled devices within the predetermined vicinity, the plurality of OCP enabled devices paired with the apparatus (paragraphs [0011, 0013-14, 0021]);

Determining a route to the OCP capable device (paragraphs [0005, 0015, 0022-23]);
Negotiating a session on the OCP capable device (paragraphs [0010-11, 0014, 0017]);

Sending code and data to the OCP capable device for processing (paragraphs [0014-15, 0018]); 

Receiving a result back from the OCP capable device (paragraphs [0016, 0019]);

Selecting a radio transceiver used to communicate with the OCP device based on, at least in part, an amount of power to be used to communicate with the OCP device (paragraphs [0010-11, 0013, 0017]).

As per claim 13, Che discloses The method of claim 12, wherein locating an OCP capable device comprises sending an electronic leash request to a plurality of communicatively coupled devices to determine which are capable of OCP operations (paragraph [0002]). 



As per claim 15, Che discloses The method of claim 14, wherein the route for communication comprises Bluetooth (paragraph [0021]).26P67065 

As per claim 16, Che discloses The method of claim 14, where the route for communication comprises Wi-Fi (paragraph [0021]). 

As per claim 17, Che discloses The method of claim 12, wherein sending the code and data comprises:
creating an OCP bundle, wherein the OCP bundle comprises:
a return IP address for the result (paragraph [0018]);
the code (paragraph [0018]);
the data (paragraph [0019]); 
and a return type for the result (paragraph [0019]); 
and sending the OCP bundle to the OCP capable device (paragraph [0021]). 

As per claim 18, Che discloses The method of claim 12, comprising providing a menu to user to allow the user to select the OCP capable device from a plurality of OCP capable devices (paragraph [0017]). 

As per claim 19, Che discloses The method of claim 12, comprising performing an offloaded computing task on a single core in a multicore processor (paragraph [0011]). 

As per claim 20, Che discloses The method of claim 19, wherein the offloaded computing task comprises two threads running on the single core (paragraph [0011]). 

As per claim 22, Che discloses The non-transitory, machine readable medium of claim 21, comprising instructions that, when executed, direct the processor to:
receive a result from the OCP capable device (paragraph [0019]); 
and present the result to user (paragraph [0020]).27P67065 

As per claim 23, Che discloses The non-transitory, machine readable medium of claim 21, comprising instructions that, when executed, direct the processor to:
create an OCP bundle (paragraph [0018]); 
and send the OCP bundle to the OCP capable device (paragraph [0019]). 

As per claim 24, Che discloses The non-transitory, machine readable medium of claim 21, comprising instructions that, when executed, direct the processor to:
accept an OCP bundle from a device (paragraph [0018-19]);
use the code in the OCP bundle to process data in the OCP bundle (paragraph [0020]); 
and returning a result to the device (paragraph [0021]). 

As per claim 25, Che discloses The non-transitory, machine readable medium of claim 21, comprising instructions that, when executed, direct the processor to:
send out radio signals to determine if there are devices present in a vicinity (paragraph [0014]);
and query any devices present in the vicinity to determine if the devices are OCP capable (paragraph [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 USC 103 as being unpatentable over Che (US Patent Publication 2017/0353397 A1) in view of Kiss (US Patent Publication 2015/0312808 A1).

As per claim 3, Che does not explicitly discloses The apparatus of claim 1, comprising a plurality of radio transceivers to locate the OCP device, wherein the radio transceiver used to communicate with the OCP device is selected based, at least in part, on a cost of a communication. 
However, the use and advantage of considering 

As per claim 4, Kiss discloses The apparatus of claim 3, wherein the cost of the communication is based on, at least in part, an amount of power used to provide the communication in comparison to an amount of a battery reserve left in the OCP enabled device (paragraph [0108]). 

Response to Arguments
Applicant's arguments filed 6-19-20 have been fully considered but they are not persuasive.
The Office notes the following argument(s):
(a)	Che does not teach or disclose a leash request (e.g. limited proximity message) with paired devices.
In response to:
Che teaches a cell phone/client device locating a nearby (vicinity) desktop, server, tablet, another mobile device, game console, or any other IoT device (OCP enabled devices) through Bluetooth to perform a particular task.  Before selecting the device to perform the task, the client exchanges messages (electronic leash request) with nearby devices through near field communications (NFC).  The client maintains a local registry of known devices (paired) that have been in communication with the client to obtain their compute resources (paragraphs [0011, 0013-14, 0021]).
Therfore, Che indeed discloses using a leash request.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 16, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457